DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-24 are rejected.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation “the bottom portion including one or more ribs upon which a removable filter element can be supported in the interior cavity”, in lines 5-6 and “an insert receivable within the interior cavity of the funnel when the removable filter element is removed from the interior cavity” in lines 7-8.  This limitation is confusing because it is not clear if the removable filter element is part of the claimed funnel 
Claim 3 recites the limitation "the annular wall of the insert" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 15-24 recite the limitation "The apparatus" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mordini (US 2003/0209151).
With respect to claim 1, Mordini discloses an apparatus for brewing a beverage, as shown in Fig. 1, having: a funnel 10 having a walls 22a, 22b (body portion) and a wall 22c (bottom portion), the body portion 22a, 22b, including an annular wall forming an inside surface that at least partially defines an interior cavity to receive one or more components of a beverage, as shown in Fig. 1, the bottom portion 22c including one or more baffles 46 (ribs); and an elevation device 34 (insert) receivable within the interior 
Mordini does not disclose a removable filter element upon the ribs that can be supported in the interior cavity; and the removable filter element being removed from the interior cavity.  
	Mordini teaches a filter 14 (removable filter element) supported by an elevation device 34, as shown in Fig. 1.  Mordini further discloses baffles 46 (ribs) forming channels 48 to guide beverage towards an aperture 50 (see paragraph 0039).  It would have been obvious to one of ordinary skill in the art that the ribs 46 disclosed by Mordini are capable of supporting the filter and the filter can be removed from the interior cavity.  Furthermore, these limitations have been considered to be a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the ribs disclosed by Mordini are capable of supporting a removable filter element in the interior cavity and the filter can be removed from the interior cavity.

	With respect to claim 2, Mordini discloses wherein the drainage aperture 38 is offset from a central axis of the insert 34, as shown in Fig. 1.



	With respect to claim 4, Mordini discloses wherein the insert 34 further includes a flow guide on a bottom surface of the base 36, 36’, that directs flow of fluid from the drainage aperture 38 of the insert 34 into the interior cavity of the funnel 10, said flow guide being the inclined bottom surface of the base 36’, as shown in Fig. 4.

	With respect to claim 6, Mordini discloses wherein the funnel 10 further includes an inner step 42b (rim) and wherein an outer ridge 36a (portion) of the insert 34 engages with the rim 42b to retain the insert 34 within the interior cavity of the funnel 10, as shown in Fig. 2.

	With respect to claim 7, Mordini discloses wherein the rim 42b includes one or more apertures that receive a portion of the insert 34 to retain the insert 34 within the interior cavity of the funnel 10, as shown in Fig. 2.

	With respect to claim 8, Mordini discloses wherein the insert 34 further includes a second drainage aperture 38 that permits a fluid to flow through the insert 34, and wherein the drainage aperture 38 is positioned to align with a central axis of the insert 34 and the second drainage aperture 38 is positioned annularly outward of the central axis, as shown in Fig. 1.

	With respect to claim 10, Mordini discloses wherein the funnel 10 further includes an outlet structure 24 coupled to the bottom portion 22c, the outlet structure 24 providing a flow path of fluid flowing out of the assembly and defining channels 48 (slot) for receiving fluid, as shown in Fig. 2.

	With respect to claim 11, Mordini discloses wherein the drainage aperture 38 of the insert 34 is positioned above the slot 48 of the outlet structure, as shown in Fig. 2.

	With respect to claim 12, Mordini discloses wherein the drainage aperture 38 is offset from a central axis of the insert 34 and positioned to drain fluid into the slot 48 of the outlet structure 24, as shown in Fig. 2.

	With respect to claim 13, Mordini discloses wherein the insert 34 includes one or more positioning features 38 on a bottom surface of the base 36 of the insert 34 that prevents positioning the insert 34 within the interior cavity of the funnel 10 if the drainage aperture 38 is not positioned above the slot 48 in the outlet structure 24, as shown in Fig. 2.

	With respect to claim 14, Mordini lacks wherein the insert is substantially conical in shape.  However, this would have been obvious to one of ordinary skill in the art since the courts have held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the 

	With respect to claim 15, Mordini discloses wherein the insert 34 extends substantially from a top of the funnel 10 to the bottom portion 22c of the funnel 10, as shown in Fig. 2.

	With respect to claim 16, Mordini discloses wherein the bottom portion 22c of the funnel 10 includes two or more ribs 42b, 32, the two or more ribs 42b, 32, spaced apart to form one or more channels therebetween, and wherein at least a portion of the base 36 of the insert 34 is configured to abut against one or more of the ribs 42b, 32, as shown in Fig. 2.

	With respect to claim 17, Mordini discloses wherein the insert cavity is configured to retain a powdered beverage substance 16 to be mixed within the insert 34, as shown in Fig. 1.

	With respect to claim 18, Mordini discloses wherein the bottom portion 22c of the funnel 10 includes two or more ribs 42b, 32, the two or more ribs 42b, 32, being spaced apart to form one or more channels therebetween, and wherein the insert 34 prevents the beverage-making substance 16 from entering the channels, as shown in Fig. 2.



	With respect to claim 21, Mordini discloses wherein the liquid shield 36a includes one or more connection tabs 44 that engage with the rim 42b of the funnel 10 to retain the insert 34 within the interior cavity of the funnel 10, as shown in Fig. 1.

	With respect to claim 22, Mordini discloses wherein the liquid shield 40 is positioned adjacent a handle 30 of the funnel 10, as shown in Fig. 1.

	With respect to claim 23, Mordini discloses wherein the insert 34 further includes one or more handles 40 connected to the body portion 22a, 22b, and wherein the one or more handles 40 are spaced away from the inside surface of the funnel 10 when the insert 34 is located within the cavity of the funnel 10, as shown in Fig. 2.

	With respect to claim 24, Mordini discloses wherein the insert 34 includes an outside surface that is configured to at least partially engage with the inside surface of the funnel 10, as shown in Fig. 2.


Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mordini (US 2003/0209151) in view of Tremblay (US 7,464,638).
With respect to claims 5 and 9, Mordini lacks wherein a mesh grating is disposed within at least one of the drainage aperture and the second drainage aperture.
	Tremblay discloses a beverage filter 10, as shown in Fig. 1, having a plurality of ribs 14 connected to a base portion 15, and an upper section 20, as shown in Fig. 2.  A mesh 24 (mesh grating) extends about both the base and sidewall to provide filtering capability (see col. 2, lines 54-55).  It would have been obvious to one of ordinary skill in the art to provide the drainage apertures disclosed by Mordini, with a mesh grating as taught by Tremblay, in order to provide filtering capability and increase the effectiveness of the filtration (see col. 2, lines 54-55 of Tremblay).


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
s 1 and 19 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,646,065. This is a statutory double patenting rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502.  The examiner can normally be reached on M-F 9-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778